Exhibit 10.2
EXECUTION VERSION
                    






GENUINE PARTS COMPANY






            






SECOND AMENDMENT
Dated as of May 1, 2020






to






NOTE PURCHASE AGREEMENT
Dated as of October 30, 2017




            






U.S.$120,000,000 Series I Senior Notes due October 30, 2027
€225,000,000 Series J Senior Notes due October 30, 2024
€250,000,000 Series K Senior Notes due October 30, 2027
€125,000,000 Series L Senior Notes due October 30, 2029
€100,000,000 Series M Senior Notes due October 30, 2032






                    










--------------------------------------------------------------------------------





SECOND AMENDMENT
TO NOTE PURCHASE AGREEMENT


        THIS SECOND AMENDMENT dated as of May 1, 2020 (this “Amendment”) to that
certain Note Purchase Agreement dated as of October 30, 2017 is between GENUINE
PARTS COMPANY, a Georgia corporation (the “Company”), and each holder of
Original Notes that is a party hereto (as hereinafter defined) (collectively,
the “Noteholders”).
RECITALS:


A. WHEREAS, the Company has heretofore entered into that certain Note Purchase
Agreement dated as of October 30, 2017 (as amended by the First Amendment dated
as of May 28, 2019, the “Original Note Purchase Agreement”) with each of the
Purchasers listed in Schedule B thereto pursuant to which the Company issued and
has outstanding (i) U.S.$120,000,000 aggregate principal amount of its 3.70%
Series I Senior Notes due October 30, 2027 (the “Series I Notes”), (ii)
€225,000,000 aggregate principal amount of its 1.40% Series J Senior Notes due
October 30, 2024 (the “Series J Notes”), (iii) €250,000,000 aggregate principal
amount of its 1.81% Series K Senior Notes due October 30, 2027 (the “Series K
Notes”), (iv) €125,000,000 aggregate principal amount of its 2.02% Series L
Senior Notes due October 30, 2029 (the “Series L Notes”) and (v) €100,000,000
aggregate principal amount of its 2.32% Series M Senior Notes due October 30,
2032 (the “Series M Notes”, and together with the Series I Notes, the Series J
Notes, the Series K Notes and the Series L Notes, the “Original Notes”);
B. WHEREAS, capitalized terms used herein shall have the respective meanings
ascribed thereto in the Original Note Purchase Agreement unless herein defined
or the context shall otherwise require;
C. WHEREAS, the Company desires to temporarily increase the maximum permitted
leverage ratio in the Original Note Purchase Agreement and each of its Other
Note Purchase Agreements;
D. WHEREAS, the Required Holders have agreed to the Company’s amendment request
and the Company and the Required Holders now desire to amend the Original Note
Purchase Agreement in the respects, but only in the respects, hereinafter set
forth; and
E. WHEREAS, all requirements of law have been fully complied with and all other
acts and things necessary to make this Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.
NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this Amendment set forth in Section 3.1
hereof, and in consideration of good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Company and the Noteholders do
hereby agree as follows:



--------------------------------------------------------------------------------



SECTION 1AMENDMENTS.
1.1Section 9.8 of the Original Note Purchase Agreement shall be and is hereby
restated in its entirety to read as follows:
Section 9.8. Excess Leverage Fee.
Without limiting the Company’s obligations under Section 10.1, the Company
agrees that, in addition to interest accruing on the Notes, the Company will pay
to each holder of a Note each of the following fees (collectively, the “Excess
Leverage Fee”) on the outstanding principal amount of each Note held by such
holder, computed on the same basis and payable at the same time as such
interest, at a rate per annum equal to:
(a) 0.50% during the period beginning on the Second Amendment Effective Date and
ending on the later of (i) March 31, 2021 and (ii) the last day (such last day,
the “Leverage Return Date”) of the fiscal quarter immediately succeeding the
first fiscal quarter ending on or after June 30, 2020 for which the Leverage
Ratio as of the last day thereof is less than or equal to 3.50 to 1.00, as set
forth in the Officer’s Certificate delivered pursuant to Section 7.2 for such
fiscal quarter, so long as the Leverage Ratio on the Leverage Return Date is
less than or equal to 3.50 to 1.00;
(b) 0.50% during the period beginning on the first day of the fiscal quarter
immediately succeeding the first fiscal quarter ending after the Second
Amendment Effective Date for which the Leverage Ratio as of the last day thereof
was greater than 3.50 to 1.00, as set forth in the Officer’s Certificate
delivered pursuant to Section 7.2 for such fiscal quarter (provided that, if the
Company fails to deliver such Officer’s Certificate for any fiscal quarter, the
Leverage Ratio as of the end of such fiscal quarter shall be deemed to be
greater than 3.50 to 1.00), and ending on the Leverage Return Date, so long as
the Leverage Ratio on the Leverage Return Date is less than or equal to 3.50 to
1.00; and
(c) in the event the Company provides a Notice of Increase in Leverage Ratio,
0.25% during the period beginning on the first day of the fiscal quarter
immediately succeeding the fiscal quarter in which the Material Acquisition
described in such Notice of Increase in Leverage Ratio occurs and ending on the
last day of the fiscal quarter immediately following the last fiscal quarter for
which the Company elected to increase the Maximum Leverage Ratio pursuant to
such Notice of Increase in Leverage Ratio.
The accrued and unpaid Excess Leverage Fee on any principal amount being paid or
prepaid shall be paid concurrently with such principal. Any overdue payment of
the Excess Leverage Fee shall accrue interest at a rate per
-2-



--------------------------------------------------------------------------------



annum from time to time equal to the Default Rate applicable to the applicable
Note, payable in arrears at the same time accrued interest is paid on such Note
(or, at the option of the registered holder thereof, on demand).
The Company will pay the Excess Leverage Fee by separate wire transfer in U.S.
Dollars with respect to (a) each Swapped Note, (b) each Non-Swapped Note
denominated in U.S. Dollars and (c) each Non-Swapped Note denominated in Euro
the holder of which has so elected, by written notice to the Company (by noting
such election in its Schedule B hereto or otherwise providing written notice to
the Company), to receive the Excess Leverage Fee in U.S. Dollars, and the
Company will pay the Excess Leverage Fee by separate wire transfer in Euro to
all other holders of Non-Swapped Notes. For purposes of calculating the amount
of any Excess Leverage Fee with respect to any Non-Swapped Note that is payable
in U.S. Dollars, the amount of the Excess Leverage Fee at the time of such
determination shall be converted from Euro into U.S. Dollars at the current
Euro/U.S. Dollar exchange rate, as determined as of 10:00 A.M. (New York time)
one Business Day prior to the day such Excess Leverage Fee is payable as
indicated on the applicable screen of Bloomberg Financial Markets, and any such
calculation shall be reported to the Company in reasonable detail and shall be
binding on the Company absent demonstrable error.
For the avoidance of doubt, payment of the Excess Leverage Fee shall be deemed
to constitute a fee for all purposes.


1.2The following new Section 9.9 shall be added to the Original Note Purchase
Agreement in proper sequence:
Section 9.9. Covenant to Make a Pro Rata Prepayment Offer Upon a New Capital
Markets Transaction; Prepayment of Loans.
The provisions of this Section 9.9 shall be effective from the Second Amendment
Effective Date through March 31, 2021. Notwithstanding the foregoing, this
Section 9.9 shall remain in effect at all times when the Credit Agreement
contains a prepayment requirement upon the issuance by the Company or any
Subsidiary of indebtedness or equity. The determination of whether the Credit
Agreement contains such a prepayment requirement shall be made on the Business
Day immediately preceding the date of the relevant New Capital Transaction.


(a)Notice of New Capital Transaction. The Company will, not later than five days
after the occurrence of a New Capital Transaction, give a notice thereof to each
holder of Notes. Such notice shall contain and constitute an offer to prepay
Notes as described in paragraph (b) of this Section 9.9 and shall be accompanied
by the certificate described in paragraph (e) of this Section 9.9.
-3-



--------------------------------------------------------------------------------



(b)Offer to Prepay Notes. The offer to prepay Notes contemplated by paragraph
(a) of this Section 9.9 shall be an offer to prepay, in accordance with and
subject to this Section 9.9, all or a portion of the Notes held by each holder
(in this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such offer (the “Proposed NCT Prepayment Date”) that is a
Business Day not less than 20 days and not more than 30 days after the date of
such offer (if the Proposed NCT Prepayment Date shall not be specified in such
offer, the Proposed NCT Prepayment Date shall be the Business Day nearest to the
20th day after the date of such offer). The offer to prepay Notes under this
paragraph (b) shall be made pro rata to each holder of Notes (based on the U.S.
Dollar Equivalent aggregate principal amount of the Notes held by each such
holder) in an aggregate amount equal to the NCT Allocation Percentage multiplied
by the NCT Gross Payment Amount (each an “NCT Offered Amount”).
(c)Acceptance; Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 9.9 by causing a notice of such acceptance to be
delivered to the Company not more than 10 days after receipt of the offer to
prepay the Notes pursuant to this Section 9.9. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 9.9 shall be deemed
to constitute (i) a rejection of such offer by such holder if such prepayment is
to be made without Make-Whole Amount or (ii) an acceptance of such offer by such
holder if such payment is to be made with Make-Whole Amount. No later than the
Proposed NCT Prepayment Date, the Company shall apply the aggregate amount of
all NCT Offered Amounts that have been rejected or deemed rejected to repay
Indebtedness of the Company that is at least pari passu with the Notes.
(d)Prepayment. Prepayment of the Notes to be prepaid pursuant to this Section
9.9 shall be at 100% of the principal amount of such Notes, plus Net Loss, if
any (calculated as if Section 8.7 included references to prepayments under this
Section 9.9), plus, if on the date of the relevant New Capital Transaction the
Company or any of its Subsidiaries has an issuer rating or one or more ratings
assigned to its long-term, unsecured debt and any such rating is below “BBB-”
from S&P or “Baa3” from Moody’s (or the equivalent thereof from any other
nationally recognized rating agency), the Make-Whole Amount (calculated as if
Section 8.6 included references to prepayments under this Section 9.9)
determined for the date of prepayment with respect to such principal amount
(without giving effect to any Excess Leverage Fee). The prepayment shall be made
on the Proposed NCT Prepayment Date.
(e)Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 9.9 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed NCT Prepayment Date; (ii) that such offer is made pursuant to
this Section 9.9; (iii) the principal amount of each Note offered to be prepaid;
(iv) if applicable, the
-4-



--------------------------------------------------------------------------------



estimated Make-Whole Amount due in connection with such prepayment of Notes
(calculated as if the date of such notice were the date of prepayment); (v) the
interest that would be due on each Note offered to be prepaid, accrued to the
Proposed NCT Prepayment Date; (vi) the Excess Leverage Fee, if any, that would
be due on each Note offered to be prepaid, accrued to the Proposed NCT
Prepayment Date; (vii) that the conditions of this Section 9.9 have been
fulfilled; and (viii) in reasonable detail, the nature and date of the relevant
New Capital Transaction. If any Make-Whole Amount is required to be paid in
connection with such prepayment, two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes a certificate of a Senior
Financial Officer specifying the calculation of such Make-Whole Amount as of the
specified prepayment date.
(f)Prepayment of Loans. The Company will apply that portion of the NCT Gross
Payment Amount allocable to Loans (as defined in the Credit Agreement) first, to
the prepayment of the outstanding Term Loans (as defined in the Credit
Agreement) and second, to the prepayment of the outstanding Revolving Loans (as
defined in the Credit Agreement) but without any requirement of a reduction in
the Aggregate Revolving Commitments (as defined in the Credit Agreement).
(g)Relevant Definitions.
(i)“COVID-19 Pandemic” means the novel strain of coronavirus (SARS-Cov-2)
(including all additional variations and strains thereof) and its disease
commonly known as COVID-19, which was declared to be a global pandemic by the
World Health Organization on March 11, 2020.
(ii)“Debt Issuance” means the issuance by the Company or any Subsidiary of any
Indebtedness for borrowed money (including, for the avoidance of doubt, senior
or subordinated notes, hybrid securities, convertible notes and other debt
securities convertible into capital stock), other than (1) intercompany
Indebtedness of the Company and its Subsidiaries, (2) ordinary course borrowings
under (A) the Credit Agreement, (B) unsecured working capital and/or commercial
paper facilities and (C) any Treasury Management Agreement (as defined in the
Credit Agreement as in effect on the Second Amendment Effective Date), (3)
drafts issued under the Vendor Program (as defined in the Credit Agreement as in
effect on the Second Amendment Effective Date), (4) purchase money Indebtedness
or obligations under Capital Leases, in each case, not prohibited by this
Agreement or the Credit Agreement, (5) any Indebtedness issued, or directly and
fully guaranteed or insured by, any national or supra-national Governmental
Authority, in each case, under a program specifically established by such
national or supra-national Governmental Authority in response to the COVID-19
Pandemic, (6) any Indebtedness incurred by any Foreign Subsidiary if the use of
this Section 9.9 or the corresponding provision in the Credit Agreement or any
Other Note
-5-



--------------------------------------------------------------------------------



Purchase Agreement would have material adverse tax consequences to the Company
and/or its Subsidiaries, and (7) any Indebtedness the Net Cash Proceeds of which
are used to pay all or any portion of the consideration for a New Acquisition.
(iii)“Equity Issuance” means any issuance by the Company or any Subsidiary to
any Person of its Equity Interests resulting in Net Cash Proceeds, other than
(1) any issuance of its Equity Interests pursuant to the exercise of options or
warrants, (2) any issuance of its Equity Interests pursuant to the conversion of
any debt securities to equity or the conversion of any class of equity
securities to any other class of equity securities, (3) any issuance of options
or warrants relating to its Equity Interests, (4) any issuance of Equity
Interests pursuant to any employee incentive plan, (5) any issuance of Equity
Interests made in consideration of a New Acquisition or the Net Cash Proceeds of
which are used to pay all or any portion of the consideration for a New
Acquisition, (6) any issuance of Equity Interests by a Subsidiary to the Company
or any other Subsidiary, and (7) any issuance of Equity Interests by a Foreign
Subsidiary (except to the extent the Net Cash Proceeds of such issuance are
distributed to the Company). The term “Equity Issuance” shall not be deemed to
include any Debt Issuance.
(iv)“NCT Allocation Percentage” means, as of the last day of the fiscal quarter
most recently ended prior to any New Capital Transaction for which financial
statements have been delivered pursuant to Section 7.1(a) or (b) the percentage
equal to the quotient of (1) the U.S. Dollar Equivalent aggregate outstanding
principal amount of the Notes, divided by (2) the sum of (A) the U.S. Dollar
Equivalent aggregate outstanding principal amount of the Notes plus (B) the
aggregate outstanding principal amount of the Loans (as defined in the Credit
Agreement) (which, in the case of any such Loans that are denominated in a
currency other than U.S. Dollars, shall be expressed in U.S. Dollars by applying
the conversion method set forth in the Credit Agreement as in effect on the
Second Amendment Effective Date) plus (C) the aggregate principal amount of all
outstanding notes under the Other Note Purchase Agreements (which, in the case
of any such notes that are denominated in a currency other than U.S. Dollars,
shall be expressed in U.S. Dollars by applying the conversion method set forth
in the relevant Other Note Purchase Agreement as in effect on the Second
Amendment Effective Date); provided that, for purposes of such calculation, the
foregoing aggregate outstanding principal amounts shall be calculated on the
basis of the par value of such Indebtedness (without giving effect to any
“make-whole” or similar prepayment premium applicable thereto).
(v)“NCT Gross Payment Amount” means, with respect to the Net Cash Proceeds of
any New Capital Transaction, (1) 50% of such Net Cash Proceeds
-6-



--------------------------------------------------------------------------------



if the Leverage Ratio is greater than 3.50 to 1.00 or (2) 25% of such Net Cash
Proceeds if the Leverage Ratio is less than or equal to 3.50 to 1.00, in either
case, recalculated as of the last day of the fiscal quarter most recently ended
prior to such New Capital Transaction for which financial statements have been
delivered pursuant to Section 7.1(a) or (b), giving effect to (A) such New
Capital Transaction and the application of such Net Cash Proceeds and (B) the
incurrence, assumption or repayment of Indebtedness after the last day of such
fiscal quarter and prior to such New Capital Transaction on a Pro Forma Basis.
(vi)“Net Cash Proceeds” means the aggregate cash or Cash Equivalent proceeds
received by the Company or any Subsidiary in respect of any New Capital
Transaction, net of (1) direct costs incurred in connection therewith (including
legal, accounting and investment banking fees and sales commissions) and (2)
taxes paid or payable as a result thereof.
(vii)“New Capital Transaction” means (1) any Debt Issuance or (2) any Equity
Issuance.
1.3Section 10.1(a) of the Original Note Purchase Agreement shall be and is
hereby restated in its entirety to read as follows:
(a) Leverage Ratio. The Company will not as of the last day of any fiscal
quarter permit the Leverage Ratio to exceed (i) 4.00 to 1.00 as of the last day
of each fiscal quarter ending June 30, 2020, September 30, 2020 and December 31,
2020 or (ii) 3.50 to 1.00 as of the last day of each fiscal quarter ending
thereafter (the “Maximum Leverage Ratio”); provided that, in the case of this
clause (ii), upon receipt by the holders of the Notes of a Notice of Increase in
Leverage Ratio, the Maximum Leverage Ratio shall be increased to 3.75 to 1.00
commencing on the last day of the fiscal quarter in which the Material
Acquisition described in such Notice of Increase in Leverage Ratio occurs and
continuing for the three consecutive fiscal quarters (or such fewer consecutive
fiscal quarters as set forth in such Notice of Increase in Leverage Ratio)
immediately following the conclusion of the fiscal quarter in which such
Material Acquisition occurs (a “Leverage Spike Period”); provided that (1) the
Company may not elect more than four Leverage Spike Periods during the term of
this Agreement and (2) there must be at least one full fiscal quarter between
the end of a Leverage Spike Period and the start of another Leverage Spike
Period. “Notice of Increase in Leverage Ratio” means a notice, signed by a
Senior Financial Officer of the Company, which states (A) that the Company or a
Subsidiary has completed a Material Acquisition, (B) the date of the occurrence
of such Material Acquisition, (C) the aggregate consideration paid and/or
contributed in such Material Acquisition and (D) that by such notice the Company
has elected to increase the Maximum Leverage Ratio to 3.75 to 1.00 commencing on
the last day of the fiscal quarter in which such Material Acquisition occurred
and for each of the one, two or three fiscal quarters immediately following such
fiscal quarter.
-7-



--------------------------------------------------------------------------------





1.4The following new Section 10.6 is added to the Original Note Agreement in
proper sequence:
Section 10.6. Share Repurchases.
On and after the Second Amendment Effective Date, the Company will not declare
or make, directly or indirectly, any Share Repurchase, or incur any obligation
(contingent or otherwise) to do so except that the Company may make Share
Repurchases so long as (a) no Event of Default shall have occurred and be
continuing or would result therefrom and (b) after giving effect to such Share
Repurchases on a Pro Forma Basis, the Leverage Ratio (calculated as of the last
day of the most recent fiscal quarter of the Company for which financial
statements have been delivered pursuant to Section 7.1(a) or (b)), shall not
exceed 3.50 to 1.00.
1.5. Section 11(c) of the Original Note Agreement is amended by (a) inserting “,
Section 9.9(a)” immediately following the reference to “Section 7.1(d)” and (b)
inserting “or Section 10.6” immediately following the reference to “10.4”.
1.6. Clause (xi) of the definition of “EBITDA” set forth in Schedule A to the
Original Note Agreement is amended and restated in its entirety to read as
follows:
(xi) restructuring charges, accruals or reserves (including restructuring and
integration costs related to acquisitions and closure of facilities and
adjustments to existing reserves) whether or not classified as restructuring
expense on the consolidated financial statements of the Company, in an aggregate
amount not to exceed (1) U.S.$100,000,000 for any period of four consecutive
fiscal quarters ending on June 30, 2020, September 30, 2020 and December 31,
2020 and (2) U.S.$55,000,000 for any other period of four consecutive fiscal
quarters, provided that the Company shall have provided the actual amount and
description of the foregoing charges, accruals and reserves to the
administrative agent under the Credit Agreement and such agent shall not have
objected to adding back such charges, accruals and reserves in Consolidated
EBITDA (as defined in the Credit Agreement),
1.7. The definition of “Leverage Ratio” set forth in Schedule A to the Original
Note Agreement is amended and restated in its entirety to read as follows:
“Leverage Ratio” means, as of any date of determination, the ratio of (a)(i)
Total Funded Debt as of such date minus (but solely to the extent that, on such
date, Section 9.9 is in effect and the Credit Agreement contains a corresponding
adjustment) (ii) the amount of Net Cash Proceeds from a New Capital Transaction
that is held by the Company and required to prepay Indebtedness pursuant to
Section 9.9 but not yet applied; provided that the amount determined pursuant to
this clause (ii) shall not exceed the NCT Gross Payment Amount for the first 35
days following the date of such New Capital Transaction and $0, thereafter for
such New Capital
-8-



--------------------------------------------------------------------------------



Transaction to (b) EBITDA for the period of four consecutive fiscal quarters of
the Company then most recently ended.
1.8. The following new definitions are added to Schedule A to the Original Note
Agreement in proper sequence:
“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) U.S. Dollar denominated time deposits
and certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of U.S.$500,000,000 or (ii) any
bank whose short-term commercial paper rating from S&P is at least “A-1” or the
equivalent thereof or from Moody’s is at least “P-1” or the equivalent thereof
(any such bank herein being an “Approved Bank”), in each case with maturities of
not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated “A-1” (or the equivalent thereof) or better by S&P or
“P-1” (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company or recognized securities dealer having
capital and surplus in excess of U.S.$500,000,000 for direct obligations issued
by or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least U.S.$500,000,000 and
the portfolios of which are limited to investments of the character described in
the foregoing clauses (a) through (d).
“COVID-19 Pandemic” is defined in Section 9.9.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not
-9-



--------------------------------------------------------------------------------



such shares, warrants, options, rights or other interests are outstanding on any
date of determination.
“Leverage Return Date” is defined in Section 9.8(a).
“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
“NCT Gross Payment Amount” is defined in Section 9.9.
“NCT Offered Amount” is defined in Section 9.9.
“Net Cash Proceeds” is defined in Section 9.9.
“New Acquisition” means the purchase or acquisition by the Company or any
Subsidiary of (a) more than 50% of the Equity Interests with ordinary voting
power of another Person or (b) all or any substantial portion of the property
(other than Equity Interests) of, or a business unit of, another Person, whether
or not involving a merger or consolidation with such Person or any other
transaction whereby a Person not previously a Subsidiary of the Company becomes
a Subsidiary of the Company.
“New Capital Transaction” is defined in Section 9.9.
“Other Note Purchase Agreement” means (a) the Series F Note Purchase Agreement,
(b) the Series G Note Purchase Agreement, (c) the Series H Note Purchase
Agreement, (d) the Note and Guaranty Agreement dated as of May 28, 2019 among
GPC Asia Pacific Holdings Pty Ltd ABN 80 162 550 978, the Company and the
purchasers listed on Schedule B thereto and (e) the Note and Guaranty Agreement
dated as of May 28, 2019 among Alliance Automotive Netherlands Holdings B.V.,
the Company and the purchasers listed in Schedule B thereto.
“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC Business, and any successor thereto.
“Second Amendment Effective Date” means May 1, 2020.
“Share Repurchase” means any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, directly or indirectly, of any
shares (or equivalent) of any class of Equity Interests of the Company or any of
its Subsidiaries now or hereafter outstanding or any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of the Company or any of its
Subsidiaries, now or hereafter outstanding, excluding (a) the repurchase of
Equity Interests deemed to occur upon the exercise of stock options, warrants or
similar rights to the extent such Equity Interests represent a portion of the
exercise price of those stock options, warrants or similar rights or the payment
of related withholding taxes and (b) the redemption, retirement, repurchase or
other acquisition of value of the Equity Interests
-10-



--------------------------------------------------------------------------------



of a Subsidiary of the Company by the Company or another Subsidiary of the
Company.
SECTION 2.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
2.1To induce the Required Holders to execute and deliver this Amendment (which
representations shall survive the execution and delivery of this Amendment), the
Company represents and warrants to the Noteholders that:
(a)this Amendment has been duly authorized by all necessary corporate action on
the part of the Company and has been duly executed and delivered by the Company,
and this Amendment and the Original Note Purchase Agreement, as amended by this
Amendment, constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally or general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);
(b)the execution and delivery of this Amendment by the Company and the
performance by the Company hereof and of the Original Note Purchase Agreement,
as amended by this Amendment, will not (1) contravene, result in any breach of,
or constitute a default under, or result in the creation of any Lien in respect
of any property of the Company or any Subsidiary under, any indenture, mortgage,
deed of trust, loan, purchase or credit agreement, lease, corporate charter,
regulation or by-laws, shareholders agreement or any other Material agreement or
instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (2) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (3) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary;
(c)no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution and delivery of this Amendment by the Company or the performance
hereof or of the Original Note Purchase Agreement, as amended by this Amendment,
by the Company;
(d)on the CP Satisfaction Date (as hereinafter defined), after giving effect to
this Amendment, all the representations and warranties contained in Section 5 of
the Original Note Purchase Agreement (other than Sections 5.3 and 5.14) are true
and correct in all material respects with the same force and effect as if made
by the Company on and as of the date hereof (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct in all material respects as of such earlier date);
-11-



--------------------------------------------------------------------------------



(e)since December 31, 2019, there has been no change in the financial condition,
operations, business or properties of the Company or any of its Subsidiaries
except changes that individually or in the aggregate would not reasonably be
expected to have a Material Adverse Effect; and
(f)as of the CP Satisfaction Date and after giving effect to this Amendment, no
Default or Event of Default has occurred which is continuing and no waiver of
Default or Event of Default is in effect.
SECTION 3.CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.
SECTION 3.This Amendment shall become effective upon satisfaction of each and
every one of the following conditions (the date of such satisfaction, the “CP
Satisfaction Date”):
(a)executed counterparts of this Amendment, duly executed by the Company and the
Required Holders, shall have been delivered to each Noteholder or its special
counsel;
(b)the representations and warranties of the Company set forth in Section 2
hereof shall be true and correct on and with respect to the CP Satisfaction Date
and each holder of Notes or its special counsel shall have received an Officer’s
Certificate to such effect;
(c)each Principal Credit Facility in existence on the date hereof and each Other
Note Purchase Agreement shall have been amended to align the applicable terms
thereof with those in the Original Note Purchase Agreement, as amended by this
Amendment, and copies of such amendments shall have been delivered to each
Noteholder or its special counsel;
(d)each of the Noteholders or their special counsel shall have received an
opinion of Troutman Sanders LLP, dated the Second Amendment Effect Date, in
scope, form and substance satisfactory to the Required Holders;
(e)the Company shall have paid an amendment fee (the “Amendment Fee”) to each
holder of a Note in an amount equal to 0.10% of the aggregate principal amount
of such holder’s Notes. The Company will pay the Amendment Fee by wire transfer
in U.S. Dollars with respect to (a) each Swapped Note, (b) each Non-Swapped Note
denominated in U.S. Dollars and (c) each Non-Swapped Note denominated in Euro
the holder of which has so elected, by written notice to the Company, to receive
the Amendment Fee in U.S. Dollars, and the Company will pay the Amendment Fee by
wire transfer in Euro to all other holders of Non-Swapped Notes. For purposes of
calculating the amount of any Amendment Fee with respect to any Non-Swapped Note
that is payable in U.S. Dollars the amount of the Amendment Fee at the time of
such determination shall be converted from Euro into U.S. Dollars at the current
Euro/U.S. Dollar exchange rate, as determined as of 10:00 A.M. (New York time)
one Business Day prior to the day such Amendment Fee is payable as indicated on
the applicable screen of Bloomberg Financial Markets, and any such calculation
shall be
-12-



--------------------------------------------------------------------------------



reported to the Company in reasonable detail and shall be binding on the Company
absent demonstrable error; and
(f)the Company shall have paid the fees and expenses of Schiff Hardin LLP,
special counsel to the Noteholders, in connection with the negotiation,
preparation, approval, execution and delivery of this Amendment.
SECTION 4.MISCELLANEOUS.
4.1This Amendment shall be construed in connection with and as part of the
Original Note Purchase Agreement, and except as modified and expressly amended
by this Amendment, all terms, conditions and covenants contained in the Original
Note Purchase Agreement are hereby ratified and shall be and remain in full
force and effect.
4.2Any and all notices, requests, certificates and other instruments executed
and delivered after the execution and delivery of this Amendment may refer to
the Original Note Purchase Agreement without making specific reference to this
Amendment but nevertheless all such references shall include this Amendment
unless the context otherwise requires.
4.3The descriptive headings of the various Sections or parts of this Amendment
are for convenience only and shall not affect the meaning or construction of any
of the provisions hereof.
4.4This Amendment shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would require
the application of the laws of a jurisdiction other than such State.
4.5This Amendment may be executed in any number of counterparts, each executed
counterpart constituting an original, but all together only one agreement.
Delivery of an electronic signature to, or a signed copy of, this Amendment by
facsimile, email or other electronic transmission shall be fully binding on the
parties to the same extent as the delivery of the signed originals and shall be
admissible into evidence for all purposes. Notwithstanding the foregoing, if any
Noteholder shall request manually signed counterpart signatures to the
Amendment, the Company hereby agrees to use its reasonable endeavors to provide
such manually signed signature pages as soon as reasonably practicable.


[Remainder of page intentionally left blank.]


-13-




--------------------------------------------------------------------------------






Genuine Parts CompanyBy: /s/ Charles A. ChesnuttName: Charles A. ChesnuttTitle:
Senior Vice President and Treasurer

























































Signature Page to Second Amendment to Note Purchase Agreement


--------------------------------------------------------------------------------



Accepted and Agreed to:


THE NORTHWESTERN MUTUAL LIFE
INSURANCE COMPANY
By: Northwestern Mutual InvestmentManagement Company, LLC,Its Investment
AdviserBy:/s/ Bradley T. KunathName:Bradley T. KunathTitle: Managing
DirectorPrincipal amount of Euro denominated Series J Notes held: €
80,000,000Principal amount of Euro denominated Series K Notes held: €
21,000,000Principal amount of Euro denominated Series L Notes held: €
25,000,000Principal amount of Euro denominated Series M Notes held: €
25,000,000METROPOLITAN LIFE INSURANCE COMPANYBy:MetLife Investment Management,
LLC, Its Investment ManagerBy:/s/ John WillsName:John WillsTitle:Authorized
SignatoryPrincipal amount of Euro denominated Series K Notes held: €
13,700,000Principal amount of Euro denominated Series L Notes held: €
21,800,000Principal amount of Euro denominated Series M Notes held: €
21,800,000BRIGHTHOUSE LIFE INSURANCE COMPANYBy:MetLife Investment Management,
LLC, Its Investment ManagerBy:/s/ John Wills

Signature Page to Second Amendment to Note Purchase Agreement

--------------------------------------------------------------------------------




Name:John WillsTitle:Authorized SignatoryPrincipal amount of Euro denominated
Series K Notes held: € 8,950,000Principal amount of Euro denominated Series L
Notes held: € 3,050,000Principal amount of Euro denominated Series M Notes held:
€ 3,050,000Principal amount of Euro denominated Series K Notes held: €
3,050,000METLIFE INSURANCE K.K.By:MetLife Investment Management, LLC, Its
Investment ManagerBy:/s/ John WillsName:John WillsTitle:Authorized
SignatoryPrincipal amount of Euro denominated Series L Notes held: €
40,900,000Principal amount of Euro denominated Series M Notes held: €
30,500,000PENSIONSKASSE DES BUNDES PUBLICABy:MetLife Investment Management
Limited, as Investment ManagerBy:/s/ Annette BannisterName:Annette
BannisterTitle:Authorized SignatoryPrincipal amount of Euro denominated Series K
Notes held: € 1,400,000Principal amount of Euro denominated Series L Notes held:
€ 1,400,000Principal amount of Euro denominated Series M Notes held: € 1,400,000
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY

Exhibit 1-2

--------------------------------------------------------------------------------




By:Barings LLC, as Investment AdviserBy:/s/ Elisabeth A. PerenickIts: Principal
amount of Euro denominated Series K Notes held: € 100,000,000NATIONWIDE LIFE
INSURANCE COMPANYBy:/s/ Cristian I. DonosoName:Cristian I.
DonosoTitle:Authorized SignatoryPrincipal amount of Euro denominated Series J
Notes held: € 30,000,000Principal amount of Euro denominated Series K Notes
held: € 25,000,000
PRUDENTIAL RETIREMENT INSURANCE
AND ANNUITY COMPANY
By:PGIM, Inc., as investment managerBy:/s/ Billy GreerVice PresidentPrincipal
amount of Euro denominated Series J Notes held: € 50,000,000
CONNECTICUT GENERAL LIFE INSURANCE
COMPANY
By:Cigna Investments, Inc. (authorized agent)By:/s/ Jason SmithName:Jason
SmithTitle:Managing DirectorPrincipal amount of Euro denominated Series J Notes
held: € 7,000,000Principal amount of Euro denominated Series K Notes held: €
6,000,000

Exhibit 1-3

--------------------------------------------------------------------------------



CIGNA HEALTH AND LIFE INSURANCE
COMPANY
By:Cigna Investments, Inc. (authorized agent)By:/s/ Jason SmithName:Jason
SmithTitle:Managing DirectorPrincipal amount of Euro denominated Series J Notes
held: € 18,000,000Principal amount of Euro denominated Series K Notes held: €
17,000,000
VOYA RETIREMENT INSURANCE AND
ANNUITY COMPANY
By:Voya Investment Management LLC, as AgentBy:/s/ Justin StachName:Justin
StachTitle:Senior Vice PresidentPrincipal amount of US dollar denominated Series
I Notes held: $9,900,000Principal amount of Euro denominated Series J Notes
held: € 17,300,000
SECURITY LIFE OF DENVER INSURANCE
COMPANY
By:Voya Investment Management LLC, as AgentBy:/s/ Justin StachName:Justin
StachTitle:Senior Vice PresidentPrincipal amount of US dollar denominated Series
I Notes held: $100,000Principal amount of Euro denominated Series J Notes held:
€ 100,000

Exhibit 1-4

--------------------------------------------------------------------------------




RELIASTAR LIFE INSURANCE COMPANYBy:Voya Investment Management LLC, as
AgentBy:/s/ Justin StachName:Justin StachTitle:Senior Vice PresidentPrincipal
amount of US dollar denominated Series I Notes held: $1,100,000Principal amount
of Euro denominated Series J Notes held: € 2,200,000
RELIASTAR LIFE INSURANCE COMPANY OF
NEW YORK
By:Voya Investment Management LLC, as AgentBy:/s/ Justin StachName:Justin
StachTitle:Senior Vice PresidentPrincipal amount of US dollar denominated Series
I Notes held: $100,000Principal amount of Euro denominated Series J Notes held:
€ 100,000VENERABLE INSURANCE AND ANNUITY
COMPANY (F/K/A VOYA INSURANCE AND
ANNUITY COMPANY)By:Voya Investment Management Co. LLC, as AgentBy:/s/ Justin
StachName:Justin StachTitle:Senior Vice PresidentPrincipal amount of US dollar
denominated Series I Notes held: $200,000Principal amount of Euro denominated
Series J Notes held: € 500,000

Exhibit 1-5

--------------------------------------------------------------------------------




PACIFIC LIFE INSURANCE COMPANYBy:/s/ Cathy L. SchwartzName:Cathy L.
SchwartzTitle:Assistant Vice PresidentPrincipal amount of US dollar denominated
Series I Notes held: $10,000,000Principal amount of Euro denominated Series K
Notes held: € 30,000,000VOYA INSURANCE AND ANNUITY COMPANYBy:Apollo Insurance
Solutions Group LP, its investment adviserBy:Apollo Capital Management, L.P.,
its sub adviserBy:Apollo Capital Management GP, LLC, its General PartnerBy:/s/
Joseph D. GlattName:Joseph D. GlattTitle:Vice PresidentPrincipal amount of US
dollar denominated Series I Notes held: $5,700,000RELIASTAR LIFE INSURANCE
COMPANYBy:Voya Investment Management LLC, its investment adviserBy:Apollo
Insurance Solutions Group LP, its investment sub adviserBy:Apollo Capital
Management, L.P., its sub adviserBy:Apollo Capital Management GP, LLC, its
General PartnerBy:/s/ Joseph D. GlattName:Joseph D. GlattTitle:Vice
PresidentPrincipal amount of US dollar denominated Series I Notes held:
$200,000ATHENE ANNUITY & LIFE ASSURANCE COMPANY

Exhibit 1-6

--------------------------------------------------------------------------------




By:Apollo Insurance Solutions Group LP, its investment adviserBy:Apollo Capital
Management, L.P., its sub adviserBy:Apollo Capital Management GP, LLC, its
General PartnerBy:/s/ Joseph D. GlattName:Joseph D. GlattTitle:Vice
PresidentPrincipal amount of Euro denominated Series J Notes held: €
9,800,000ATHENE ANNUITY AND LIFE COMPANYBy:Apollo Insurance Solutions Group LP,
its investment adviserBy:Apollo Capital Management, L.P., its sub
adviserBy:Apollo Capital Management GP, LLC, its General PartnerBy:/s/ Joseph D.
GlattName:Joseph D. GlattTitle:Vice PresidentAggregate principal amount of Euro
denominated Series L Notes held: € 30,000,000THE LINCOLN NATIONAL LIFE INSURANCE
COMPANY By:Macquarie Investment ManagementAdvisers, a series of Macquarie
InvestmentManagement Business Trust, Attorney in FactBy:/s/ Brendan
DillonName:Brendan DillonTitle:Vice PresidentPrincipal amount of Euro
denominated Series K Notes held: € 25,000,000UNITED OF OMAHA LIFE INSURANCE
COMPANY

Exhibit 1-7

--------------------------------------------------------------------------------




By:/s/ Justin P. KavanName:Justin P. KavanTitle:Senior Vice PresidentPrincipal
amount of Euro denominated Series J Notes held: € 10,000,000Principal amount of
Euro denominated Series M Notes held: € 10,000,000MUTUAL OF OMAHA INSURANCE
COMPANYBy:/s/ Justin P. KavanName:Justin P. KavanTitle:Senior Vice
PresidentPrincipal amount of Euro denominated Series L Notes held: €
5,000,000LEGAL & GENERAL ASSURANCE SOCIETY LIMITEDBy:
Legal & General Investment Management America, Inc.
its Investment Manager
By:/s/ Edward WoodName:Edward WoodTitle:Head of US Private PlacementsPrincipal
amount of US dollar denominated Series I Notes held: $20,000,000AXA EQUITABLE
LIFE INSURANCE COMPANYBy:/s/ Amy JuddName:Amy JuddTitle:Investment
OfficerPrincipal amount of US dollar denominated Series I Notes held:
$12,000,000USAA LIFE INSURANCE COMPANY

Exhibit 1-8

--------------------------------------------------------------------------------




By:
BLACKROCK FINANCIAL MANAGEMENT, INC., AS INVESTMENT MANAGER
By:/s/ Marshall Merriman Name:Marshall Merriman Title:Managing DirectorPrincipal
amount of US dollar denominated Series I Notes held: $12,000,000THRIVENT
FINANCIAL FOR LUTHERANSBy:/s/ Martin RosackerName:Martin RosackerTitle:Managing
DirectorPrincipal amount of US dollar denominated Series I Notes held:
$11,000,000GENWORTHLIFE INSURANCE COMPANYBy:/s/ Stuart ShepetinName:Stuart
ShepetinTitle:Investment OfficerPrincipal amount of US dollar denominated Series
I Notes held: $10,000,000AMERICAN UNITED LIFE INSURANCE COMPANYBy:/s/ Michael
BullockName:Michael BullockTitle:VP, Private PlacementsPrincipal amount of US
dollar denominated Series I Notes held: $5,000,000THE STATE LIFE INSURANCE
COMPANY

Exhibit 1-9

--------------------------------------------------------------------------------




By:
American United Life Insurance Company, its Agent
By:/s/ Michael BullockName:Michael BullockTitle:VP, Private PlacementsPrincipal
amount of US dollar denominated Series I Notes held: $5,000,000CUMIS INSURANCE
SOCIETY, INC.By:MEMBERS Capital Advisors, Inc.acting as Investment AdvisorBy:/s/
Anne M. FinucaneName:Anne M. FinucaneTitle:Managing Director,
InvestmentsPrincipal amount of US dollar denominated Series I Notes held:
$3,000,000CMFG LIFE INSURANCE COMPANYBy:MEMBERS Capital Advisors, Inc.acting as
Investment AdvisorBy:/s/ Anne M. FinucaneName:Anne M. FinucaneTitle:Managing
Director, InvestmentsPrincipal amount of Euro denominated Series K Notes held: €
5,000,000
AMERICAN EQUITY INVESTMENT LIFE INSURANCE COMPANY
By:/s/ Sasha KamperName:Sasha KamperTitle:Authorized Signatory

Exhibit 1-10

--------------------------------------------------------------------------------




Principal amount of US dollar denominated Series I Notes held: $7,000,000MODERN
WOODMEN OF AMERICABy:/s/ Brett M. Van.Name:Brett M. Van.Title:Treasurer & Chief
Investment OfficerBy:/s/ Christopher M. CramerName:Christopher M.
CramerTitle:Manager – Fixed IncomePrincipal amount of US dollar denominated
Series I Notes held: $5,000,000COLONIAL LIFE & ACCIDENT INSURANCE
COMPANYBy:Provident Investment Management, LLC, its AgentBy:/s/ Ben
VanceName:Ben VanceTitle:Vice President, Senior Managing DirectorPrincipal
amount of US dollar denominated Series I Notes held: $2,700,000







Exhibit 1-11